Exhibit 10.4.j

LONG TERM INCENTIVE RESTRICTED STOCK UNIT AGREEMENT

PURSUANT TO THE FMC TECHNOLOGIES, INC.

INCENTIVE COMPENSATION AND STOCK PLAN

FOR EMPLOYEES OF FMC TECHNOLOGIES SA

This Agreement is made as of <<Grant Date>> (the “Grant Date”) by FMC
Technologies, Inc., a Delaware corporation, (the “Company”) and <<Participant
Name>> (the “Employee”).

In 2001, the Board of Directors of the Company (the “Board”) adopted the FMC
Technologies, Inc. Incentive Compensation and Stock Plan (the “Plan”). The Plan,
as it may be amended and continued, is incorporated by reference and made a part
of this Agreement and will control the rights and obligations of the Company and
the Employee under this Agreement. Except as otherwise provided, capitalized
terms have the meaning provided in the Plan. To the extent there is a conflict
between the Plan and this Agreement, the Plan will prevail.

The Compensation Committee of the Board (the “Committee”) determined that it
would be to the competitive advantage and interest of the Company and its
stockholders to grant an award of restricted stock units to the Employee as an
inducement to remain in the service of the Company or one of its affiliates
(collectively, the “Employer”), and as an incentive for increased efforts during
such service.

The Committee, on behalf of the Company, grants to the Employee an award of <<#
of Shares Granted>> shares of restricted stock units (the “Restricted Units”) of
the Company’s common stock par value of $.01 per share (the “Common Stock”) upon
the following terms and conditions:

1. Vesting. The Restricted Units will vest and convert to shares of Common Stock
on January 2, 2013 (the “Vesting Date”). However, all Restricted Units will be
forfeited upon termination of the Employee’s employment with the Employer before
the Vesting Date for any reason other than :

 

  •  

the Employee’s death, in which case the Restricted Units will vest immediately
and share of Common Stock shall be issued to his heirs, at their request made
within 6 months following the Employee’s date of death, or

 

  •  

the Employee’s disability (corresponding to the 2nd or 3rd category among the
categories set forth in article L 341-4 of the French Social Security Code), in
which case, the Restricted Units will immediately vest and convert to shares of
Common Stock, or

 

  •  

The Employee’s retirement under the Company’s pension plan on or after age 62,
in which case the Restricted units will vest in accordance with the provisions
of this Agreement.

In the event of a Change in Control of the Company, the Restricted Units will
immediately vest and convert to shares of Common Stock, in which case the
Restricted Stock Units may no longer qualify as French-qualified Restricted
Stock Units.

2. Required Holding Period. The Employee is required to hold any vested shares
of Common Stock for a period of two years after the Settlement Date (the
“Holding Period”). In the event of death or disability as defined hereabove
during the Holding Period, the shares of Common Stock become freely
transferable.



--------------------------------------------------------------------------------

3. Adjustment. The Committee shall make equitable substitutions or adjustments
in the Restricted Units as it determines to be appropriate in the event of any
corporate event or transaction such as a stock split, merger, consolidation,
separation, including a spin-off or other distribution of stock or property of
the Company, reorganization or any partial or complete liquidation of the
Company.

4. Rights during the vesting period. The Restricted Units will be issued in the
form of a book entry registration. Prior to the Vesting Date, the Employee may
not vote, sell, exchange, transfer, pledge, hypothecate or otherwise dispose of
any of the Restricted Units.

5. Rights during the Holding Period. As from the Settlement Date and until the
end of the Holding Period, the Employee may vote, but not sell, exchange,
transfer, pledge, hypothecate or otherwise dispose of any of the shares of
Common Stock.

6. No Limitation on Rights of the Company. The granting of Restricted Units will
not in any way affect the right or power of the Company to make adjustments,
reclassifications or changes in its capital or business structure or to merge,
consolidate, reincorporate, dissolve, liquidate or sell or transfer all or any
part of its business or assets.

7. Employment. Nothing in this Agreement or in the Plan will be construed as
constituting a commitment, guarantee, agreement or understanding of any kind or
nature that the Employer will continue to employ the Employee, or as affecting
in any way the right of the Employer to terminate the employment of the Employee
at any time.

8. Government Regulation. The Company’s obligation to deliver Common Stock
following the Vesting Date will be subject to all applicable laws, rules and
regulations and to such approvals by any governmental agencies or national
securities exchanges as may be required.

9. Withholding. The Employer will comply with all applicable withholding tax
laws, and will be entitled to take any action necessary to effectuate such
compliance. The Company may withhold a portion of the Common Stock to which the
Employee or beneficiary otherwise would be entitled equivalent in value to the
taxes required to be withheld, determined based upon the Fair Market Value of
the Common Stock. For purposes of withholding, Fair Market Value shall be equal
to the closing price of the Common Stock on the Vesting Date, or, if the Vesting
Date is not a business day, the next business day immediately following the
Vesting Date.

10. Notice. Any notice to the Company provided for in this Agreement will be
addressed to it in care of its Secretary, FMC Technologies, Inc., 1803 Gears
Road, Houston Texas 77067, and any notice to the Employee (or other person
entitled to receive the Restricted Units) will be addressed to such person at
the Employee’s address now on file with the Company, or to such other address as
either may designate to the other in writing. Any notice will be deemed to be
duly given when enclosed in a properly sealed envelope addressed as stated above
and deposited, postage paid, in a post office or branch post office regularly
maintained by the United States government.



--------------------------------------------------------------------------------

11. Administration. The Committee administers the Plan. The Employee’s rights
under this Agreement are expressly subject to the terms and conditions of the
Plan, a copy of which is attached hereto, including any guidelines the Committee
adopts from time to time.

12. Binding Effect. This Agreement will inure to the benefit of and be binding
upon the parties hereto and their respective heirs, executors, administrators,
successors and permitted assigns.

13. Sole Agreement. This Agreement is the entire agreement between the parties
to it, and any and all prior oral and written representations are merged into
this Agreement. This Agreement may only be amended by written agreement between
the Company and the Employee.

14. Governing Law. The interpretation, performance and enforcement of this
Agreement will be governed by the laws of the State of Delaware.

15. Privacy. Employee acknowledges and agrees to the Employer transferring
certain personal data of such Employee to the Company for purposes of
implementing, performing or administering the Plan or any related benefit.
Employee expressly gives his consent to the Employer and the Company to process
such personal data.

Executed as of the Grant Date.

 

FMC Technologies, Inc.     By:   /s/ Maryann T. Seaman           Vice President,
Administration       <<Electronic Signature>>         <<Acceptance Date>>

This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933.